Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 20200013562).
Regarding claim 1, Jeong discloses a printed circuit board (410) including 
a capacitor (200) including two more plates (126, 128, 526, 528), 
the capacitor including one or more teeth (leads 172, 174, 572, 574) cut into an edge of at least one plate of the two or more plates, the one or more teeth extending from the edge of the at least one plate to a point at a length into the at least one plate (the teeth protruding out at a length from the edge).

Regarding claim 5, Jeong discloses the claimed invention as set forth in claim 1.  Jeong further discloses the length is a percentage of plate area (the teeth is smaller than the plate and is a percentage of the plate area).

Regarding claim 7, Jeong discloses the claimed invention as set forth in claim 5.  Jeong further discloses the length corresponding to each tooth is substantially the same (size of the protrusions 172, 174 are about the same).

Regarding claim 10, Jeong discloses a method of compensating for plate misalignment in a capacitor (200) including two more plates (126, 128, 526, 528), the method comprising: 
creating one or more teeth one or more teeth (leads 572, 574) in an edge of at least one plate of the two or more plates, the one or more cuts extending from the edge of the at least one plate to a point at a length (the teeth protruding out at a length from the edge) into the at least one plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 – 4, 8, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200013562), in view of Jiang (US 20180375270).
Regarding claim 2, Jeong discloses the claimed invention as set forth in claim 1.  

Jiang teaches the at least one plate includes a cut pattern of more than one tooth (552, 542, figure 8).
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the plates, as suggested by Jiang, in order to facilitate the electrical conducting between two plates.

Regarding claim 3, Jeong discloses the claimed invention as set forth in claim 2.  Jeong further discloses at least one tooth of the one or more teeth is substantially square (figure 3).

Regarding claim 4, Jeong discloses the claimed invention as set forth in claim 3.  
Jeong does not explicitly disclose at least one tooth of the one or more the teeth is triangular.
Jiang teaches the teeth (221, figure 5) is substantially triangular.
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the plates, as suggested by Jiang, in order to facilitate the electrical conducting between two plates.

Regarding claim 8, Jeong discloses the claimed invention as set forth in claim 1.
Jeong does not explicitly disclose a plurality of teeth is made, with at least two teeth having different lengths.

It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the component as needed in order to facilitate the electrical storage in the capacitor.

Regarding claim 11, Jeong discloses the claimed invention as set forth in claim 10.  
Jeong does not explicitly disclose the at least one plate includes a cut pattern of more than one tooth.
Jiang teaches the at least one plate includes a cut pattern of more than one tooth (552, 542, figure 8).
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the plates, as suggested by Jiang, in order to facilitate the electrical conducting between two plates.

Regarding claim 12, Jeong discloses the claimed invention as set forth in claim 11.  Jeong further discloses at least one tooth of the one or more teeth is substantially square (figure 3).

Regarding claim 14, Jeong discloses the claimed invention as set forth in claim 11.  Jeong further discloses the length corresponding to each tooth is the same (length of 172 and 174 are the same, figure 3).

Regarding claim 15, Jeong discloses the claimed invention as set forth in claim 10.
Jeong does not explicitly disclose a plurality of teeth is made, with at least two teeth having different lengths.
Jiang teaches a plurality of teeth (34, 211, 213, 221) is made, with at least two teeth having different lengths (34 and 211 have different lengths).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the component as needed to facilitate the electrical storage in the capacitor.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200013562).
Regarding claim 6, Jeong discloses the claimed invention as set forth in claim 5.
Jeong does not explicitly disclose the length is about 5-20 micrometers.
Jeong suggests the size, thickness and space between components are in the range of 20 – 50 micrometers (paragraph 5 and 53).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the components as needed in order to achieve an intended electric storage in the capacitor.

Regarding claim 13, Jeong discloses the claimed invention as set forth in claim 10.

Jeong suggests the size, thickness and space between components are in the range of 20 – 50 micrometers (paragraph 5 and 53).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the components as needed in order to achieve an intended electric storage in the capacitor.

Claims 9, 16, 20, 21, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200013562), in view of Hwang (US 20160049720).
Regarding claim 9, Jeong discloses the claimed invention as set forth in claim 1.
Jeong does not explicitly disclose the printed circuit board is part of a radio front end module (RFEM).
Hwang teaches a device having a circuit board (100), antenna (paragraph 47) and capacitor with parallel plates (paragraph 97).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include an antenna into the electronic device in order to form a radio front end module to transmit data from the electronic device to other devices.

Regarding claim 16, Jeong discloses a system comprising: 
a circuit board (410) including a capacitor (200) including two more plates (126, 128, 526, 528), the capacitor including one or more teeth (leads 172, 174, 572, 574) in an edge of at least one plate of the two or more plates, the one or more cuts extending 
Jeong does not explicitly disclose a plurality of antennas. 
Hwang teaches a device having a circuit board (100), antenna (paragraph 47) and capacitor with parallel plates (paragraph 97).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include an antenna into the electronic device to form a radio module to transmit data from the electronic device to other devices.

Regarding claim 20, Jeong discloses the claimed invention as set forth in claim 16.  Jeong further discloses the length is a percentage of plate area (the teeth is smaller than the plate and is a percentage of the plate area).

Regarding claim 21, Jeong discloses the claimed invention as set forth in claim 20.
Jeong does not explicitly disclose the length is about 5-20 micrometers.
Jeong suggests the size, thickness and space between components are in the range of 20 – 50 micrometers (paragraph 5 and 53).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the components as needed in order to achieve an intended electric storage in the capacitor.

claim 22, Jeong discloses the claimed invention as set forth in claim 20.  Jeong further discloses the length corresponding to each tooth is the same (length of 172 and 174 are the same, figure 3).

Regarding claim 24, Jeong discloses the claimed invention as set forth in claim 16.
Jeong does not explicitly disclose the printed circuit board is part of a radio front end module (RFEM).
Hwang teaches a device having a circuit board (100), antenna (paragraph 47) and capacitor with parallel plates (paragraph 97).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include an antenna into the electronic device in order to form a radio front end module to transmit data from the electronic device to other devices.

Claim 17 – 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20200013562), in view of Hwang (US 20160049720), in view of Jiang (US 20180375270).
Regarding claim 17, Jeong discloses the claimed invention as set forth in claim 16.  
Jeong does not explicitly disclose the at least one plate includes a cut pattern of more than one tooth.
Jiang teaches the at least one plate includes a cut pattern of more than one tooth (552, 542, figure 8).


Regarding claim 18, Jeong discloses the claimed invention as set forth in claim 17.  Jeong further discloses at least one tooth of the one or more teeth is substantially square (square shape of 172 and 174, figure 3).

Regarding claim 19, Jeong discloses the claimed invention as set forth in claim 18.  
Jeong does not explicitly disclose at least one tooth of the one or more the teeth is triangular.
Jiang teaches the teeth (221, figure 5) is substantially triangular.
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the plates, as suggested by Jiang, in order to facilitate the electrical conducting between two plates.

Regarding claim 23, Jeong discloses the claimed invention as set forth in claim 16.
Jeong does not explicitly disclose a plurality of teeth is made, with at least two teeth having different lengths.
Jiang teaches a plurality of teeth (34, 211, 213, 221) is made, with at least two teeth having different lengths (34 and 211 have different lengths).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Young (US 11259367) discloses a circuit board (122, figure 11), capacitor 240.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BINH B TRAN/Primary Examiner, Art Unit 2848